DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-14-22 has been entered. 
Claims 2-4, 12, 15 have been canceled. Claim 21 has been added. Claims 1, 5-11, 13, 14, 16-21 are pending.
Applicant's arguments filed 3-14-22 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
The restriction requirement between Groups I and II was withdrawn. 
Claims 1, 5-11, 13, 14, 16-21 are under consideration. 
Claim Rejections - 35 USC § 112
Written Description
The rejection of claims 1, 5-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), written description, has been withdrawn in view of the amendment. 
Indefiniteness rejection
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment. 
Claim Rejections - 35 USC § 103
Claims 1, 5, 7, 9-11, 13, 14 remain rejected under 35 U.S.C. 103 as being unpatentable over Reimann (Stem Cells, 2012, Vol. 30, pg 1771-1780) in view of Kim (Biological Interactions on Materials Surfaces, 2009, pg 157-171). 
Reimann differentiated isolated adult human CD34+ cells into CD34+/CD7+ T-cell progenitors using a fusion protein containing Notch ligand Delta-like-4 (DL-4) and an Fc of an IgG2 immobilized on a support in the presence of medium containing 20% FBS, IL-7, Flt3 ligand, stem cell factor and thrombopoietin (TPO) for 7 days. CD34+/-CD7+ T-cell progenitors were isolated by FACS (pg 1772, Materials and Methods, “Generation of the Delta-4 Fc Fusion Protein…” “The Delta-4 Fc fusion protein construct was generated by…”; “Exposure of CD34+ progenitor cells to notch ligand DL-4” “CD34+ CB cells were cultured in 24-well plates previously coated with DL-4…”). 
Pg 1773, col. 1, taught “Purified CD34+ CB cells cultured with DL-4-Fc fusion protein (DL-4) began to express CD7 within 3 days” (“Results”). 
Reimann did not teach the medium contained a fragment of fibronectin as required in claim 1.  
However, Kim taught immobilized fibronectin fragments: 
mimicked the bone marrow niche in which HSPCs grow and differentiate (Kim - pg 168, last 4 lines), 
 promoted cell adhesion (pg 168, 8.3.2), 
increased the number of CD34+ HSPCs (pg 169, line 2), and
induced differentiation and expansion of stem cells (pg 168, last 5 lines). 
Kim taught fibronectin fragments had RGD and CS-1 motifs (pg 168, 1st full para; pg 169, line 4-5) which is equivalent to “said fragment comprising an RGDS motif and/or CS-1 motif as required in claim 1. 
Motivation
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to differentiate isolated CD34+ human HSPCs to DL-4 Fc for 7 days such that CD7+ T-cell progenitors were obtained as described by Reimann using immobilized fibronectin fragments comprising RGD and CS-1 motifs as described by Kim. Those of ordinary skill in the art at the time of filing would have been motivated to use the immobilized fibronectin fragments of Kim in the method of Reimann to 
mimic the bone marrow niche in which HSPCs grow and differentiate (Kim - pg 168, last 4 lines), 
 promote cell adhesion (pg 168, 8.3.2), 
increased the number of CD34+ HSPCs (pg 169, line 2), and
induced differentiation and expansion of stem cells (pg 168, last 5 lines). 
 thereby stabilizing the culture and improving the yield of CD7+ CD34+ T-cell progenitors. 
Expectation of success
Those of ordinary skill would also have had a reasonable expectation of successfully differentiating the CD34+ HSPCs into CD7+ T-cell progenitors using DL-4 Fc and adding immobilized fibronectin fragments because a) Reimann differentiated CD34+ into T-cell progenitors using DL-4 Fc; and b) Kim taught immobilized fibronectin fragments: 
mimic the bone marrow niche in which HSPCs grow and differentiate (Kim - pg 168, last 4 lines), 
 promote cell adhesion (pg 168, 8.3.2), 
increased the number of CD34+ HSPCs (pg 169, line 2), and
induced differentiation and expansion of stem cells (pg 168, last 5 lines). 
 thereby stabilizing the culture and improving the yield of CD7+ CD34+ T-cell progenitors. 
Those of skill would have had a reasonable expectation of successfully expanding CD34+ cells – at least the CD34+ HSPC starting material and possibly the CD7+ CD34+ T-cell progenitors - up to 100X because Kim expanded CD34+ cells using immobilized fibronectin fragments. 
Using Kim as the basis of the rejection
In the reverse, Kim used fibronectin to improve the growth and proliferation of CD34+ cells. Kim did not teach differentiating the CD34+ cells into T-cell progenitors. However, Reimann differentiated CD34+ cells into T-cell progenitors using DL-4 Fc. Thus it would have been obvious to those of ordinary skill in the art at the time of filing to support the growth and expansion of CD34+ cells in fibronectin as described by Kim adding DL-4 Fc to differentiate them as described by Reimann. Those of ordinary skill in the art at the time of filing would have been motivated to add DL-4 Fc to obtain T-cell progenitors because Kim taught fibronectin induced differentiation and expansion of stem cells (pg 168, last 4 lines) to obtain T-cell progenitors for in vitro research, to obtain T-cell progenitors for therapy, to improve the stability of CD34+ T-cell progenitors, and to improve efficiency of obtaining CD7+/CD34+ T-cell progenitors. Those of skill would have recognized that increasing the stability and growth of CD34+ using fibronectin must increase the number of CD34+ cells differentiating into T-cell progenitors using the conditions of Reimann, thereby improving the yield of CD34+ T-cell progenitors. 
Other claims 
Claim 5 has been included because Reimann used Fc of an IgG2. 
Claim 7 has been included because Reimann the system allows “control of ligand density on the bead surface” (pg 164, section 8.2.3, end of 2nd para) which is “at the surface of beads present in the medium” as claimed. 
Claim 9 has been included because Reimann used 20% FBS (pg 1772, col. 2, 1st full para). 
Claims 10-12 have been included because Reimann used IL-7, SCF, TPO and FLT3L and no other cytokines or growth factors (pg 1772, col. 2, 1st full para). 
Claim 13 requires purifying T-cell progenitors and has been included because pg 1773, col. 1, of Reimann taught “Purified CD34+ CB cells cultured with DL-4-Fc fusion protein (DL-4) began to express CD7 within 3 days” (“Results”). 
Claim 14 has been included because packaging T cells in a bag for injection would also be well within the capability of an ordinary skilled in the art, rather than innovation.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed. 
Claim 21 has been included because Kim taught the fibronectin was immobilized on beads (pg 164, section 8.2.3).
Response to arguments
Applicants’ discussion of case law is noted but not persuasive; the fact patterns in those cases are not the same fact pattern in the instant application. 
Applicants point out that Reimann did not use immobilized fibronectin fragments (pg 10). Applicants’ argument is not persuasive because Kim taught using a fibronectin fragment. 
Applicants point out that Kim merely taught immobilized fibronectin fragments caused expansion of CD34+ HSPCs and did not teach they differentiated CD34+ HSPCs. Applicants’ argument is not persuasive because Reimann differentiated CD34+ HPSCs into CD7+ CD34+/- T-cell progenitors; Kim need not teach immobilized fibronectin fragments differentiated CD34+ HSPCs. More importantly, Kim taught immobilized fibronectin fragments: 
mimicked the bone marrow in which HSPCs grow and differentiate (pg 168, last 4 lines), 
promoted cell adhesion of the CD34+ HSPC (pg 168, 1st paragraph of 8.3.2), 
increased the number of CD34+ HSPCs (pg 169, line 2), and those of skill would have understood that an increased number of CD34+ HSPCs in the starting material would in turn yield an increased number of CD7+ CD34+/- T-cell progenitors in the final product, 
“induce[d] differentiation [ ] of stem cells” (pg 168, last 5 lines), and those of skill would have recognized that CD34+ HSPCs are “stem cells”.  
Therefore, those of ordinary skill in the art at the time of filing would have been motivated to use the immobilized fibronectin fragments of Kim in the method of Reimann for reasons set forth above. 
Applicants argue those of skill would not expect the combined teachings of Reimann and Kim to result in only the expansion of cells while “differentiation of T-cell progenitors expressing CD7 would be expected to remain the same with or without fibronectin” because Kim is limited to expanding, not differentiating, CD34+ cells using fibronectin (pg 16 of response). Applicants’ argument is not persuasive. Applicants’ argument conflates unexpected results with expectation of success. Assuming the argument relates to “expectation of success”: Reimann differentiated isolated adult human CD34+ cells into CD34+/CD7+ T-cell progenitors which is all that is required to meet the concept of differentiation claimed. Applicants have also oversimplified the teachings of Kim who taught fibronectin supported growth of HSPCs. Those of skill would have recognized that increasing the number and growth of HSPCs using fibronectin as described by Kim must increase the number of HSPCs differentiating into T-cell progenitors using the conditions of Reimann. Kim need not teach using immobilized fibronectin fragments for differentiation; however, Kim teaches “fibronectin immobilized on material surfaces has been shown to induce not only differentiation but also expansion of stem cells”, and the CD34+ HSPCs used by applicants as the starting material are “stem cells”. Those of ordinary skill would have had a beyond-reasonable expectation of adding fibronectin to the differentiation process of Reimann and still differentiated CD34+ cells into CD34+/CD7+ T-cell progenitors as claimed.
Assuming the argument relates to unexpected results: Applicants point to pg 12, lines 13-15, which states applicants found it surprising and unexpected that fibronectin can improve differentiation of CD34+ cells into T-cell progenitors. Applicants’ argument is not persuasive. An unexpected results argument should begin with what was expected, then take into account any secondary considerations, and compare what was expected to applicants’ results. In this case, neither pg 12 nor applicants’ arguments begin with CD34+ cells cultured with DL-4 Fc as described by Reimann, i.e. what was expected. Nor do applicants take into account secondary considerations, i.e. immobilized fibronectin fragments “not only [induce] differentiation but also expansion of stem cells” (Kim - pg 168, last 5 lines). Kim also taught immobilized fibronectin fragments “mimic the niche in which hematopoietic stem cell/progenitor cells (HSPCs) grow” (pg 168, last 4 lines), “promote cell adhesion to material surfaces” (pg 168, 1st paragraph of 8.3.2), and are “used to culture human umbilical cord blood CD34+ cells [yielding] CD34+ expansion of up to 100-fold” (pg 169, line 2). Those of skill would have recognized that increasing the number and growth of HSPCs using fibronectin as described by Kim must increase the number of HSPCs differentiating into T-cell progenitors using the conditions of Reimann. Given what was expected (Reimann) taken with secondary considerations and that fact that stabilizing the HSPCs and increasing their number using fibronectin must increase the number of differentiated T-cell progenitors, it is not readily apparent the results on pg 14 of the arguments are synergistic or unexpected. 
Using Kim as the basis of the rejection and Reimann as the secondary reference also refutes applicants’ assertion of unexpected results. Those of ordinary skill in the art at the time of filing would have been motivated to add DL-4 Fc to obtain T-cell progenitors because Kim taught fibronectin induced differentiation and expansion of stem cells (pg 168, last 4 lines) to obtain T-cell progenitors for in vitro research, to obtain T-cell progenitors for therapy, to improve the stability of CD34+ T-cell progenitors, and to improve efficiency of obtaining CD7+/CD34+ T-cell progenitors. Those of skill would have recognized that increasing the stability and growth of CD34+ using fibronectin must increase the number of CD34+ cells differentiating into T-cell progenitors using the conditions of Reimann, thereby improving the yield of CD34+ T-cell progenitors.
Applicants’ arguments fail to acknowledge the secondary considerations: Kim taught fibronectin was well-known for stabilizing hematopoietic cells thereby improving growth and number of CD34+ cells. 
Applicants’ arguments fail to indicate the results observed were synergistically improved when fibronectin is added as compared to the results of Reimann. 

Claims 6, 8, 16-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Reimann in view of Kim (Biological Interactions on Materials Surfaces, 2009, pg 157-171) as applied to claims 1, 5, 7, 9-14 above, and further in view of Lamers (Cytotherapy 2008, Vol.10, No.4, pages 406-416) and supported by the Takara Product Manual for RetroNectin® (2017). 
The combined teachings of Reimann and Kim taught culturing human CD34+ HSPCs in immobilized DL-4-Fc and immobilized fibronectin fragments in medium containing 20% FBS, IL7, Flt3L, SCF, and TPO for 7 days and isolated CD7+ CD34+/- T-cell progenitors (see above). 
The combined teachings of Reimann and Kim did not teach the human immobilized fibronectin fragment was CH-296 (claim 6) or introduce a viral vector (claim 8). 
However, Lamers taught that for clinical application of adoptive immuno-gene therapy, immune cells are genetically modified ex vivo and expanded until a clinically relevant cell number of cells are obtained, which is of key importance (pg 406, 1st col., 1st paragraph). Lamers taught retronectin (CH296) improved the efficiency of retroviral transduction of immune cells (pg 406-407, bridging paragraph) and that retronectin physically brings together retrovirus and immune cells through heparin binding domain, CS-1 and RGDS domains that bind to T cell activation markers (pg 407, 1st col., 1st paragraph). Lamers taught the cells are preactivated for 24-36 hours with retronectin before transduction (pg 408, 1st col., lines 8-11). Lamers taught the technology was applied to CD34-enriched hematopoietic progenitor cells (pg 415, col. 1, 2nd para). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to would have been obvious to an ordinary skilled in the art to differentiate human CD34+ HSPCs with immobilized DL-4-Fc and immobilized fibronectin fragments as described the combined teachings of Reimann and Kim using CH296 as the immobilized fibronectin fragment. Since Retronectin is fibronectin with an added heparin binding domain, those of ordinary skill in the art would have been motivated to replace the fibronectin fragment of Kim with Retronectin of Lamers to gain the added benefit of improved retroviral transduction enjoyed by Lamers. 
Claim 15 has been included because the combined teachings of Reimann, Kim and Lamers taught a cell culture with immobilized DL-4-Fc and retronectin and because retronectin inherently comprises RGDS and CS-1 motifs and a heparin-binding domain as required in claim 15 as evidenced by Takara’s product manual for RetroNectin®:

    PNG
    media_image1.png
    473
    500
    media_image1.png
    Greyscale

Claims 16, 17 have been included because retronectin contains RGDS and CS-1 motifs and a heparin-binding domain as evidenced by the Takara manual for RetroNectin®. 
Claim 18 has been included because Lamers used a lentivirus. 
Claim 19 has been included because Lamers preactivated the cells for 24-36 hours with retronectin before transduction (pg 408, 1st col., lines 8-11).   
Claim 20 has been included because Lamers taught genetically modifying the cells for ex vivo gene therapy. 
Response to arguments 
Applicants argue Lamers is limited to T-cells and is silent regarding CD34+ cell differentiation. Applicants’ argument is not persuasive. Lamers taught using retronectin on CD34-enriched hematopoietic progenitor cells (pg 415, col. 1, 2nd para). The combined teachings of Reimann, Kim, and Lamers taught all the limitations claimed, including differentiating CD34+ cells into T-cell progenitors. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Reimann in view of Kim (Biological Interactions on Materials Surfaces, 2009, pg 157-171) as applied to claims 1, 5, 7, 9-14 above, and further in view of Milliano (J. Hepataology, 2003, pg 32-37) and Yanase (Biochem. & Biophys. Res. Comm., 2000, Vol. 277, pg 72-78). 
The combined teachings of Reimann and Kim taught culturing human CD34+ HSPCs in immobilized DL-4-Fc and immobilized fibronectin fragments in medium containing 20% FBS, IL7, Flt3L, SCF, and TPO for 7 days and isolated CD7+ CD34+/- T-cell progenitors (see above). 
The combined teachings of Reimann and Kim did not teach the fibronectin was immobilized on beads as required in claim 21. 
However, Milliano and Yanase both used beads to bind fibronectin and introduce it to CD34+ cells (Milliano, Abstract, Methods; Yanase pg 73, “Materials”). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to would have been obvious to an ordinary skilled in the art to differentiate human CD34+ HSPCs with immobilized DL-4-Fc and immobilized fibronectin fragments as described the combined teachings of Reimann and Kim using beads with immobilized fibronectin fragment described by Milliano and Yanase. Those of ordinary skill in the art would have been motivated to replace the fibronectin coated plates with fibronectin beads for increased surface area for binding. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Double Patenting
Claims 1, 5-11, 13, 14, 16-20 remain and claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-14, 19, 20 of U.S. Patent No. 16485488. Although the claims at issue are not identical, they are not patentably distinct from each other because they both require exposing CD34+ cell to DL-4-Fc and fibrinogen. 
Claims 1, 5-11, 13, 14, 16-20 remain and claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-53 of U.S. Patent No. 17010208. Although the claims at issue are not identical, they are not patentably distinct from each other because they both require exposing CD34+ cell to DL-4-Fc and fibrinogen. 
Claims 1, 5-11, 13, 14, 16-20 remain and claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-14, 19, 20 of U.S. Patent No. 17173632. Although the claims at issue are not identical, they are not patentably distinct from each other because they both require exposing CD34+ cell to DL-4-Fc and fibrinogen. 
Response to arguments
Applicants argue examination has not begun on ‘488, ‘208 and ‘632 are pending; therefore, it appears applicants believe the rejections are improper. Applicants’ argument is not persuasive. Any pending application may invoke a provisional double patenting rejection. 
Applicants’ response to the double patenting rejection is improper. A proper response may be i) an argument, ii) an amendment that overcomes the rejection, or iii) a terminal disclaimer.  Rejections are not held in abeyance in order to expedite prosecution.  Please decide how to proceed with these rejections and take action in the response.  Failure to properly respond to these rejection is non-responsive and greatly impedes prosecution. 
Conclusion
Reimann (Blood, 2009, Vol. 114, no. 22, pg 3532) exposed isolated adult human CD34+ cells to immobilized Notch ligand Delta-like-4 (DL-4) in medium containing 20% FBS, IL-7, Flt3L, SCF, and TPO for 7 days and obtained CD34+/-CD7+ T-cell progenitors (2nd paragraph). 
Wijelath, “Fibronectin promotes VEGF-induced CD34 cell differentiation into endothelial cells”, J Vasc Surg, 2004, 39:655-660.

No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632